Citation Nr: 1411261	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral hand disorder, manifested by joint pain.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a sleep disorder, claimed as sleep apnea.  

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a skin disorder diagnosed as atopic eczematous dermatitis.  

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for temporomandibular joint disorder (TMJ).  

6.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for conjunctivitis.  

7.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis and pes cavus.  

8.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for elective tubal ligation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 2006.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision for the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, it was determined that new and material evidence had not been received to reopen the previously denied claims for entitlement for service connection for the disorders as classified on the title page of this decision.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  

The issues of whether new and material evidence has been received to reopen the previously denied claims for entitlement to service connection for a bilateral hand disorder and for an elective tubal ligation, are addressed in the decision below.  The issues of whether new and material evidence has been received to reopen the previously denied claims for service connection for CTS, a sleep disorder, a skin disorder, TMJ, conjunctivitis, and a bilateral foot disorder, are reopened in the decision below, and the reopened claims are addressed in the REMAND portion of the decision below.  Those claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  Service connection for a bilateral hand disorder, claimed as bilateral hand pain, was denied by the RO in a March 2007 rating action.  The Veteran was notified of this action and of her appellate rights, but did not file a timely appeal.  

2.  Since the March 2007 rating decision denying service connection for a bilateral hand disorder, claimed as bilateral hand pain, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  Service connection for an elective tubal ligation was denied by the RO in a March 2007 rating action.  The Veteran was notified of this action and of her appellate rights, but did not file a timely appeal.  

4.  Since the March 2007 rating decision denying service connection for an elective tubal ligation, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

5.  Service connection for CTS, a sleep disorder, a skin disorder, TMJ, conjunctivitis, and a bilateral foot disorder, was also denied by the RO in the March 2007 rating action.  The Veteran was notified of this action and of her appellant rights, but she did not file timely appeals.  

6.  Since the March 2007 rating decision denying service connection for CTS, a sleep disorder, a skin disorder, TMJ, conjunctivitis, and a bilateral foot disorder, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.   


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the March 2007 rating decision of the RO that denied service connection for a bilateral hand disorder, claimed as bilateral hand pain, is not new and material; thus, the service connection claim for this disability is not reopened; and the March 2007 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

2.  The additional evidence received subsequent to the March 2007 rating decision of the RO that denied service connection for an elective tubal ligation is not new and material; thus, the service connection claim for this disability is not reopened; and the March 2007 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

3.  The additional evidence received subsequent to the March 2007 rating decision of the RO that denied service connection for CTS, a sleep disorder, a skin disorder, TMJ, conjunctivitis, and a bilateral foot disorder is new and material; thus, the claims for service connection for these disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was notified of the above in a September 2006 letter.  

Regarding the applications to reopen claims, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claims at issue and to establish entitlement to service connection for the underlying claims for which the benefits are sought in a September 2009 letter.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post service treatment records have been secured.  The RO arranged for various VA examinations to be conducted to address the etiology of claimed conditions.  For reasons explained below, the evidence of record is deemed adequate to address the claims for service connection for a bilateral hand disorder and for an elective tubal ligation.  It is noted that the competent evidence of record shows no current diagnosis of a bilateral hand disorder (other than for bilateral CTS which is separately addressed).  Thus, further medical opinion to determine the etiology of such disability is not needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Moreover, undergoing an elective surgical procedure during service (and without subsequent difficulties) is neither an injury nor a disease for which service connection is warranted.  Even the low threshold standard for nexus examinations under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met for these disorders.  

It is further noted that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii) (2013).  This law is pertinent as to the additional claims on appeal which are being reopened.  Additional examinations are requested as to those conditions in the remand portion of this decision.  As such, the VA's duty to assist is met regarding all issues decided herein.  Accordingly, the Board will address the merits of the claims 

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (2013) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

New and Material evidence to Reopen Claims for Service Connection
For a Bilateral Hand Disorder and for Elective Tubal Ligation 

Service connection for a bilateral hand disorder and for elective tubal ligation was previously denied by the RO in a March 2007 rating decision.  The Veteran did not appeal these determinations.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claims may now be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the March 2007 rating decision included the Veteran's STRs which included a report of bilateral hand pain shortly before service separation but X-rays at that time (in May 2006) showed normal hands.  The STRs did show that the Veteran underwent tubal ligation in July 1990.  It is not indicated, however, that this procedure was performed due to medical necessity.  No abnormalities, complications, or unusual residuals attributed to this procedure were noted during service.  The Veteran failed to report for scheduled examinations in 2007.  As a bilateral hand disorder was not shown to have been manifested during service or thereafter, that claim was denied.  As there were no unusual complications or abnormalities associated with the Veteran's inservice elective tubal ligation procedure shown, that claim was also denied.  The Veteran was notified of the decision and her appellate rights by letter dated in April 2007, but she did not file an appeal.  Thus, the rating decision is final.

Evidence received subsequent to the March 2007 rating decision includes records of private and VA treatment for various disabilities.  However, no treatment for a bilateral hand disorder or for residuals of the 1990 elective tubal ligation is indicated.  

As to the Veteran's argument that service connection is warranted for a bilateral hand disorder and for an elective tubal ligation, the questions of causation extend beyond immediately observable cause-and-effect relationships.  She, however, is not competent to address the etiologies of either of these claims for she has not been shown to have the requisite training or expertise to render opinions as to the etiologies of a hand disorder or as a result of an elective tubal ligation procedure, and their relationship, if any, to her period of service.  See Jandreau, supra.  Also, as to her tubal ligation, no inservice injury to relate any claimed gynecological disorder has been reported or demonstrated.  Moreover, she is service connected for the only other gynecological complaints she had during service (dilation and curettage for pelvic adhesions).  As indicated, the tubal ligation was not performed due to medical necessity, so it may not be considered an inservice injury or event.  See 38 C.F.R. § 3.306(b)(1) (2013).  

Under these circumstances, the Board finds that new and material evidence has not been submitted to reopen the claims of service connection for a bilateral hand disorder or for an elective tubal ligation, and the claims remain denied.  

New and Material Evidence to Reopen Previously Denied Claims 
for Service Connection for Bilateral CTS, a Sleep Disorder, TMJ, a Skin Disorder, Conjunctivitis, and a Bilateral Foot Disorder

Service connection for bilateral CTS, a sleep disorder, a skin disorder, TMJ, conjunctivitis, and a bilateral foot disorder, to include bilateral plantar fasciitis, was previously denied by the RO in a March 2007 rating decision.  The Veteran did not appeal this determination following appropriate notice thereof, and it is final.  As noted, it must first be determined whether or not new and material evidence has been received such that the claims may now be reopened.  

Evidence of record at the time of the March 2007 rating decision included the Veteran's STRs which showed treatment on numerous occasions during service for skin problems, to include hives and seborrheic dermatitis, and foot problems, to include plantar fasciitis.  She was seen on one occasion for conjunctivitis in the 1990s and in 2004, suspected TMJ was noted.  Moreover, shortly before service separation, she gave a history of these conditions.  Sleep testing prior to separation in 2006 showed possible airway resistance syndrome or narcolepsy.  Additional testing was recommended to determine whether a chronic sleep disorder was shown, but no further testing is indicated.  The Veteran did not report for scheduled VA examinations in early 2007 to address the medical questions raised.  Thus, the claims were denied.  

Evidence received subsequent to the March 2007 rating decision includes additional treatment records, private and VA.  VA records show that the Veteran was treated for ongoing skin problems (contact dermatitis) in late 2009 and for follow-up of irritant dermatitis and occlusive folliculitis of the face and back in March 2010.  The condition had resolved at that time.  VA examinations in 2011 showed bilateral CTS which the examiner found not to be related to service in that no chronicity of treatment was indicated during service or thereafter.  Additional sleep study testing resulted in the VA examiner's opinion that current sleep study showed probable nightmare disorder (already service connected as part of the Veteran's service-connected posttraumatic stress disorder).  It was found that current findings were not consistent with sleep apnea.  TMJ was not found upon VA examination in 2011.  While atopic dermatitis was noted, it was also found that this condition was unrelated to service in that there was no evidence of chronicity of care during service or post service.  Mild allergic conjunctivitis was diagnosed.  It does not appear that an opinion was provided as to etiology in that the eye examiner did not have the claims file for review.  As for the Veteran's feet, exam showed tenderness, abnormal weight bearing, and an unusual shoe wear pattern.  Hammer toes 2-5 were accentuated during weight bearing.  Moderate pes cavus with compensatory pronation in stance and gait was diagnosed.  A medical opinion was provided that the Veteran's bilateral plantar fasciitis was not of service origin in that there was no chronicity of treatment during service or thereafter.  

VA records dated in December 2011 show that the Veteran was treated for bilateral foot pain.  Pes cavus, hyper pronation, and subacute plantar fasciitis were assessed.  A private dentist reported in December 2011 that the Veteran had a history of nocturnal clenching and/or bruxism with symptoms of TMJ.  

As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  See Justis v. Principi, 3 Vet. App. at 510.  The Board finds the statements from the private and VA medical care providers constitute new and material evidence such that the claims for CTS, a sleep disorder, a skin disorder, TMJ, conjunctivitis, and a bilateral foot disorder, to include plantar fasciitis and pes cavus, may be reopened.  Primarily, it is the Board's conclusion that evidence added since the 2007 denial reflects post service diagnoses of many of the conditions for which the Veteran is seeking service connection.  The presence of these disorders was not confirmed at the time of the previous denial in that she failed to report for scheduled examinations.  While current sleep study shows only sleep problems associated with a service-connected psychiatric disorder, it is noted that sleep problems were noted at time of service separation.  It is believed that further examination is necessary to confirm whether any current sleep disorder, separate from the service-connected psychiatric disorder, is present.  

Moreover, additional examinations would be beneficial that address the etiologies of CTS, skin disorders, TMJ, conjunctivitis, and foot disorders, if present.  It is noted that for each of these conditions, the Veteran was treated on at least one occasion during service and that each condition, is arguably, currently demonstrated, upon VA or private records.  The VA exam reports in 2011 are also found to be inadequate in that the medical opinions are cursory and do not provide adequate rationale as to the conclusions reached.  Moreover, review of the record shows that initial consideration of the claims file was not conducted at the time of several of the 2011 examinations.  Although it appears that review of the claims file was ultimately conducted, at least as to the majority of the claims, the VA examination reports are confusing in that the medical opinions as provided are actually contradictory to the rationale provided.  As new and material evidence is found as to the claims for CTS, a sleep disorder, a skin disorder, TMJ, conjunctivitis, and a bilateral foot disorder, the claims are reopened.  To this extent, the appeals are allowed.  Additional examinations with review of the claims file will be requested in the remand section that follows.  


ORDER

New and material evidence not having been received, the claim of service connection for a bilateral hand disorder, is not reopened, and the appeal is denied.  

New and material evidence not having been received, the claim of service connection for an elective tubal ligation is not reopened, and the appeal is denied.  

As new and material evidence has been presented or secured, the claim for service connection for CTS is reopened; to this extent only, the appeal is granted.  

As new and material evidence has been presented or secured, the claim for service connection for a sleep disorder is reopened; to this extent only, the appeal is granted.  

As new and material evidence has been presented or secured, the claim for service connection for a skin disorder is reopened; to this extent only, the appeal is granted.  

As new and material evidence has been presented or secured, the claim for service connection for TMJ is reopened; to this extent only, the appeal is granted.  

As new and material evidence has been presented or secured, the claim for service connection for conjunctivitis is reopened; to this extent only, the appeal is granted.  

As new and material evidence has been presented or secured, the claim for service connection for a bilateral foot disorder is reopened; to this extent only, the appeal is granted.  


REMAND

Having decided that the claims of entitlement to service connection for bilateral CTS, a sleep disorder, a skin disorder, TMJ, conjunctivitis, and a bilateral foot disorder, are reopened, as noted, all the evidence on file must now be considered.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that the Board must remand the case for additional development.  After considering the medical evidence currently of record, the Board finds that medical examinations are warranted.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination or examinations to ascertain the current nature and etiology of CTS; a sleep disorder, claimed as sleep apnea; a skin disorder, to include atopic dermatitis; TMJ; conjunctivitis; and a bilateral foot disorder, to include plantar fasciitis and pes cavus.  The examiner(s) should be requested to render an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that any bilateral CTS, sleep disorder, skin disorder, TMJ, conjunctivitis, or bilateral foot disorder found, is related to service.  The claims folder should be made available for review in connection with the examination(s) and all indicated tests and studies should be conducted.  The examiner(s) should provide complete rationale for all conclusions reached, to include discussion of pertinent medical evidence/opinion in the record.  

2.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


